SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT ("Agreement") dated as of January 5, 2007 is
entered into by and among ROOTS BIOPACK GROUP LIMITED, a British Virgin Islands
corporation ("Roots") and its stockholders GOOD VALUE GALAXY LIMITED, JOYFUL
SEVICES LTD., LEGEND VIEW HOLDINGS LTD. and ERICH MULLER HOLDING AG (each a
"Stockholder" and collectively, the “Stockholders”), on the one hand, and STAR
METRO CORP. ("Pubco"), a Nevada corporation, on the other, and RICKY CHIU and
EDDIE CHOU, each a shareholder and a director of Pubco.

R E C I T A L S

WHEREAS, the Stockholders, collectively, own all of the Roots Shares;

WHEREAS, the Stockholders, in their capacity as shareholders of Roots, and a
majority of the shareholders of Pubco have approved the acquisition of Roots by
Pubco pursuant to this Agreement and all of the ancillary transactions
contemplated hereby upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE 1

INTERPRETATION AND DEFINITIONS

1.1

Definitions.

For all purposes of this Agreement:

 

(a)

"1933 Act" means the Securities Act of 1933, as amended;

 

(b)

“Acquisition” means the acquisition of all of the Roots Shares by Pubco as
contemplated by this Agreement;

 

(c)

"Assets" means all of the Intellectual Property Rights owned by or licensed to
Roots or any of its subsidiaries and all other assets of Roots or any of its
subsidiaries that have a value of at least One Thousand Dollars;

 

(d)

“Auditors” means such independent firm of chartered accountants or certified
general accountants as (i) are, in the eyes of the SEC, qualified to audit the
person for whom the Auditors act and (ii) have been, from time to time, chosen
by the person for whom they act as auditor;

 

(e)

“Begonia” means Begonia Participation Corp., a BVI corporation;

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

(f)

“Begonia Agreement” means the agreement dated December 21, 2006, between
Begonia, Good Value and Roots pursuant to which, among other things, Begonia
loaned up to $1,070,000 to Roots;

 

(g)

“Begonia Note” means the promissory note dated December 28, 2006 made by Roots
in favour of Begonia and evidencing the loan made by Begonia pursuant to the
Begonia Agreement and secured by the Begonia Mortgage;

 

(h)

“Chiu Shares” means 10,500,000 common shares in the capital of Pubco owned by
Ricky Chiu at the date of this Agreement;

 

(i)

“Chou Shares” means 7,500,000 common shares in the capital of Pubco owned by
Eddie Chou at the date of this Agreement;

 

(j)

"Closing" has the meaning set forth in Section 3.1 hereof;

 

(k)

"Closing Date" means the date on which the Closing actually occurs;

 

(l)

"Employees" has the meaning set forth in Section 4.6(v) hereof;

 

(m)

"Financial Statements" means the unaudited financial statements of Roots for the
period from inception through December 31, 2006, reviewed by Dominic K.F. Chan &
Co and that are attached to this Agreement as Schedule C, and the audited
financial statements of Roots for the same period that are currently undergoing
audit by Dominic K.F. Chan & Co;

 

(n)

“Good Value” means Good Value Galaxy Limited, a company incorporated under the
laws of the British Virgin Islands having its head office at Room 2009, Hopewell
Centre, 183 Queen’s Road East, Hong Kong;

 

(o)

"Intellectual Property Rights" means all patents and patent applications,
registered and unregistered trade or brand names, business names, domain names,
domain name registrations and applications, trade-marks, trade-mark
registrations and applications, uniform resource locators (URLs), copyrights,
drawings, logos, designs, trade secrets, restrictive covenants, confidential
information, processes, technology, registered user agreements, research data,
inventions, instruction manuals, formulae and other industrial or intellectual
property rights;

 

(p)

“Joyful” means Joyful Services Limited, a company incorporated under the laws of
the British Virgin Islands having its head office at Room 2009, Hopewell Centre,
183 Queen’s Road East, Hong Kong;

 

(q)

“Legend View” means Legend View Holdings Limited, a company incorporated under
the laws of the British Virgin Islands having its head office at Room 2009,
Hopewell Centre, 183 Queen’s Road East, Hong Kong;

 

(r)

"Liens" means all liens, mortgages, debentures, charges, hypothecations, pledges
or other security interests or encumbrances of whatever kind;

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(s)

"Loss(es)" means any and all liabilities, demands, claims, suits, actions,
judgments, causes of action, assessments, damages, fines, fees, taxes,
penalties, amounts paid in settlement, deficiencies, losses and expenses,
including interest, expenses of investigation, court costs, fees and expenses of
attorneys, accountants and other experts or other expenses of litigation or
other proceedings or of any claim, default or assessment [such fees and expenses
to include all fees and expenses, including fees and expenses of attorneys,
incurred in connection with (i) the investigation, defense or settlement (or
preparation of any of the foregoing) of any Third Party Claims including claims
by or on behalf of Indigo; or (ii) asserting or disputing any rights under this
Agreement against any party hereto or otherwise];

 

(t)

"Material Adverse Effect" means an adverse effect that is, or would be, singly
or in the aggregate, material;

 

(u)

“Muller Holding” means Erich Muller Holding AG, a company incorporated under the
laws of Switzerland having its head office at Ottersbach, 9430 St. Margrethen,
Switzerland;

 

(v)

“Options” means each and every option, warrant or other right to acquire or
purchase shares of Roots common stock;

 

(w)

"OTCBB" means the OTC Bulletin Board of the National Association of Securities
Dealers;

 

(x)

“Pubco Securities” means all of the Pubco Shares, the Chiu Shares and the Chou
Shares, collectively;

 

(y)

"Pubco Shares" means the aggregate of 90,000,000 common shares in the share
capital of Pubco to be issued to the Stockholders at Closing pursuant to Section
3.5(b) of this Agreement;

 

(z)

“Roots” includes, except where the context otherwise requires, all of the
subsidiaries of Roots, including Roots Biopack Ltd., Eglinton Group Ltd, Expert
Result Group Limited, Roots Biopack (Intellectual Property) Ltd. and each of
their respective subsidiaries;

 

(aa)

“Roots Nominees” means the three individuals, each of whom must be reasonably
acceptable to Pubco, to be designated in writing by Roots at least ten days
prior to Closing as nominees for appointment to the Board of Directors of Pubco
effective at the Closing;

 

(bb)

"Roots Shares" means all of the issued and outstanding securities of Roots
except where the context otherwise clearly requires;

 

(cc)

"SEC" means the United States Securities and Exchange Commission;

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(dd)

“Stockholders” means all of Good Value, Joyful, Legend View and Muller Holding;

1.2

Interpretation.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

 

(a)

"this Agreement" means this Agreement and all Schedules attached hereto;

 

(b)

any reference in this Agreement to a designated "Article", "Section", "Schedule"
or other subdivision refers to the designated Article, Section, Schedule or
other subdivision of this Agreement;

 

(c)

the words "herein" and "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision of this Agreement;

 

(d)

the word "including", when following any general statement, term or matter, is
not to be construed to limit such general statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limited language (such as "without
limitation" or "but not limited to" or words of similar import) is used with
reference thereto but rather refers to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter;

 

(e)

any reference to a statute includes and, unless otherwise specified herein, is a
reference to, such statute and to the regulations made pursuant thereto, with
all amendments made thereto and in force from time to time, and to any statute
or regulations that may be passed which has the effect of supplementing or
superseding such statute or such regulation;

 

(f)

any reference to "dollars" or "currency" is and shall be deemed to be a
reference to U.S. currency unless otherwise expressly stated; and

 

(g)

words importing the masculine gender include the feminine or neuter gender and
words in the singular include the plural, and vice versa.

1.3

Schedules.

The following are the Schedules to this Agreement, and are incorporated herein
by reference:

 

Schedule "A":

List of all Roots Assets

 

Schedule "B":

List of Material Contracts of Roots

 

Schedule "C":

Financial Statements of Roots

 

Schedule "D":

List of Agreements Requiring Consent

 

Schedule "E":

Roots’ Customer List

 

Schedule "F":

Statement of Pubco's Outstanding Indebtedness

 

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

ARTICLE 2

THE ACQUISITION

2.1

The Acquisition.

On the Closing Date and upon the terms and subject to the conditions of this
Agreement, the Stockholders shall exchange with Pubco the Roots Shares for the
Pubco Shares in the manner contemplated in Article 3 of this Agreement.

2.2

Chiu Shares

On the Closing Date and upon the terms and subject to the conditions of this
Agreement, Chiu shall transfer the Chiu Shares to the Stockholders in the
manner, and in the respective numbers, specified in Section 3.7 of this
Agreement.

2.3

Chou Shares

On the Closing Date and upon the terms and subject to the conditions of this
Agreement, Chou shall transfer the Chou Shares to the Stockholders in the
manner, and in the respective numbers, specified in Section 3.6 of this
Agreement.

2.4

No Registration of Pubco Shares, Chiu Shares or Chou Shares.

None of the Pubco Securities issued or transferred to the Stockholders shall, at
the time of Closing, be registered or qualified under federal or state ('Blue
Sky') securities laws but rather shall be issued pursuant to an exemption
therefrom. The Pubco Securities may not be offered or sold in the United States
or to U.S. Persons except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws. The Pubco Securities will
be subject to restrictions on resale for such period as is required under
applicable securities laws. Any certificate evidencing any of the Pubco
Securities shall bear a legend worded substantially as follows:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

Pubco's transfer agent shall annotate its records to reflect the restrictions on
transfer embodied in the legend set forth above. There shall be no requirement
that Pubco register the Pubco Securities under the 1933 Act or qualify any of
the Pubco Securities under any state Blue Sky laws. The Stockholders will
provide all representations and collateral agreements requested by Pubco as may
be necessary to ensure that the issuance of the Pubco Shares and the transfer of
the Chiu Shares and the Chou Shares complies with the requirements of all
applicable securities laws and regulations.

2.5

Cancellation of Options and Warrants.

At the Closing, each and every Option granted by Roots shall automatically, and
without any action required by the holders thereof, be cancelled and terminated.

2.6

Tax and Accounting Consequences.

It is intended by the parties hereto that the Acquisition shall constitute a
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended. Each party has consulted with its own tax advisors and
accountants with respect to the tax and accounting consequences, respectively,
of the acquisition.

Each of the parties shall:

 

(a)

keep its records and file in connection with its federal and state income tax
returns all such information as may be required by Treas. Reg. Section 1.368-3;

 

(b)

for federal and state income tax purposes report the share exchange as
qualifying as a reorganization under Section 368(a)(1)(B) of the Code;

 

(c)

refrain from taking any position in connection with its federal or any state
income tax liability that would be inconsistent with such qualification; and

 

(d)

comply with all the requirements of Section 368(a)(1)(B) applicable to such
corporation.

ARTICLE 3.

CLOSING

3.1

Closing.

The completion of the transactions contemplated hereby (the "Closing") shall
occur on March 31, 2007 or on such other date as all of the parties hereto
mutually agree. The Closing shall take place at the offices of Clark Wilson LLP,
800 - 885 West Georgia Street, Vancouver, B.C.

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

3.2

Deliveries by Roots On the Closing Date:

On the Closing Date, Roots shall deliver the following to Pubco:

 

(a)

copies of the resolutions or consents of the Board of Directors of Roots
approving this Agreement, the Acquisition and all of the other transactions
contemplated hereby, in form and substance reasonably satisfactory to Pubco;

 

(b)

a bring down certificate signed by an officer or director of Roots;

 

(c)

all books, records and accounts of Roots and any other information necessary for
Pubco to operate and manage the business of Roots and the assets owned by Roots,
provided that these items shall be deemed delivered if they are tendered at
Roots' office in Hong Kong on the Closing Date;

 

(d)

all approvals and consents from third parties as are required for Roots to
consummate the Acquisition and the other transactions contemplated by this
Agreement including, by way of example and not in limitation, the consents of
third parties referred to in Section 4.6(l)(iii) of this Agreement;

 

(e)

a written consent from Roots’ Auditors permitting Pubco to use and attach their
audit report(s) for the Financial Statements in any filings required by the SEC
including, by way of example and not in limitation, the Form 8-K to be filed by
Pubco within four (4) days after the Closing;

 

(f)

the common seal(s) of Roots, if any; and

 

(g)

all such other documents and instruments as may reasonably be required to
consummate the transactions provided for in this Agreement.

3.3

Deliveries by the Stockholders to Pubco on the Closing Date

On the Closing Date, each of the Stockholders shall deliver the following to
Pubco:

 

(a)

copies of the resolutions or consents of the Board of Directors of each
Stockholder approving this Agreement, the Acquisition and all of the other
transactions contemplated hereby, in form and substance reasonably satisfactory
to Pubco;

 

(b)

a stock power of attorney or similar stock transfer document signed by each
Stockholder, effective under Nevada law, transferring all of the Roots Shares
held by that Stockholder either in blank or in favour of Pubco;

 

(c)

all such other documents and instruments as may reasonably be required to
consummate the transactions provided for in this Agreement.

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

3.4

Deliveries by the Stockholders to Eddie Chou and Ricky Chiu on the Closing Date

On the Closing date, each of the Stockholders shall pay to each of Eddie Chou
and Ricky Chiu the sum of Ten Dollars ($10.00).

3.5

Deliveries by Pubco To The Stockholders On The Closing Date

On the Closing Date, Pubco shall deliver or cause to be delivered to each
Stockholder the following:

 

(a)

a copy of the resolutions or consents of the Board of Directors of Pubco
approving this Agreement, the Acquisition and the other agreements and
transactions contemplated hereby, and authorizing the issuance of the Pubco
Shares to the Stockholders;

 

(b)

a copy of the treasury order from Pubco to its transfer agent directing the
transfer agent to issue certificates representing the Pubco Shares in the
following numbers to the following Stockholders:

 

(i)

Good Value

63,000,000 common shares

 

(ii)

Joyful:

15,300,000 common shares

 

(iii)

Legend View:

9,000,000 common shares

 

(iv)

Muller Holding:

2,700,000 common shares;

 

(c)

a certified copy of a resolution of the Board of Directors of Pubco increasing
the number of members of Pubco's Board of Directors to five and appointing the
Roots’ Nominees to the Board, effective immediately prior to issuance of the
Pubco Shares;

 

(d)

a bring down certificate signed by an officer or director of Pubco; and

 

(e)

such other documents as are required to be delivered prior to or on the Closing
Date pursuant to this Agreement or as may reasonably be required to consummate
the transactions provided for in this Agreement.

3.6

Deliveries by Eddie Chou to the Stockholders at the Closing

On the Closing Date, Eddie Chou shall deliver or cause to be delivered to each
Stockholder a power of attorney transferring to each Stockholder the number of
Chou Shares as is shown next to their name below:

 

(i)

Good Value

5,250,000 Chou Shares

 

(ii)

Joyful:

1,275,000 Chou Shares

 

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

 

 

(iii)

Legend View:

750,000 Chou Shares

 

(iv)

Muller Holding:

225,000 Chou Shares;

3.7

Deliveries by Ricky Chiu to the Stockholders at the Closing

On the Closing Date, Ricky Chiu shall deliver or cause to be delivered to each
Stockholder a power of attorney transferring to each Stockholder the number of
Chiu Shares as is shown next to their name below:

 

(i)

Good Value

7,350,000 Chiu Shares

 

(ii)

Joyful:

1,785,000 Chiu Shares

 

(iii)

Legend View:

1,050,000 Chiu Shares

 

(iv)

Muller Holding:

315,000 Chiu Shares.

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

OF ROOTS AND THE STOCKHOLDERS

4.1 Representations and Warranties of Good Value.

Good Value represents and warrants, with the intent that Pubco will rely thereon
in entering into this Agreement and in closing the transactions contemplated
hereby, that:

 

(a)

it is the sole beneficial and record owner of seventy (70) Roots Shares;

 

(b)

the Stockholders are all of the shareholders of Roots;

 

(c)

the Roots Shares held by Good Value are free and clear of all Liens;

 

(d)

except for this Agreement no person, firm or corporation has any right,
agreement or option, present or future, contingent or absolute, or any right
capable of becoming a right, agreement or option to purchase or otherwise
acquire any of the Roots Shares;

 

(e)

it has the full and absolute right, power and authority to enter into this
Agreement, and this Agreement constitutes its legal, valid and binding
obligation in accordance with its terms except as limited by laws of general
application affecting the rights of creditors;

4.2

Representations and Warranties of Joyful

Joyful represents and warrants, with the intent that Pubco will rely thereon in
entering into this Agreement and in closing the transactions contemplated
hereby, that:

 

(a)

it is the sole beneficial and record owner of seventeen (17) Roots Shares;

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

 

(b)

the Stockholders are all of the shareholders of Roots;

 

(c)

the Roots Shares held by Joyful are free and clear of all Liens;

 

(d)

except for this Agreement no person, firm or corporation has any right,
agreement or option, present or future, contingent or absolute, or any right
capable of becoming a right, agreement or option to purchase or otherwise
acquire any of the Roots Shares;

 

(e)

it has the full and absolute right, power and authority to enter into this
Agreement, and this Agreement constitutes its legal, valid and binding
obligation in accordance with its terms except as limited by laws of general
application affecting the rights of creditors;

4.3

Representations and Warranties of Legend View

Legend View represents and warrants, with the intent that Pubco will rely
thereon in entering into this Agreement and in closing the transactions
contemplated hereby, that:

 

(a)

it is the sole beneficial and record owner of ten (10) Roots Shares;

 

(b)

the Stockholders are all of the shareholders of Roots;

 

(c)

the Roots Shares held by Legend View are free and clear of all Liens;

 

(d)

except for this Agreement no person, firm or corporation has any right,
agreement or option, present or future, contingent or absolute, or any right
capable of becoming a right, agreement or option to purchase or otherwise
acquire any of the Roots Shares;

 

(e)

it has the full and absolute right, power and authority to enter into this
Agreement, and this Agreement constitutes its legal, valid and binding
obligation in accordance with its terms except as limited by laws of general
application affecting the rights of creditors;

4.4

Representations and Warranties of Muller Holding

Muller Holding represents and warrants, with the intent that Pubco will rely
thereon in entering into this Agreement and in closing the transactions
contemplated hereby, that:

 

(a)

it is the sole beneficial and record owner of three (3) of the Roots Shares;

 

(b)

the Stockholders are all of the shareholders of Roots;

 

(c)

the Roots Shares held by Muller Holding are free and clear of all Liens;

 

(d)

except for this Agreement no person, firm or corporation has any right,
agreement or option, present or future, contingent or absolute, or any right
capable of

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

becoming a right, agreement or option to purchase or otherwise acquire any of
the Roots Shares;

 

(e)

it has the full and absolute right, power and authority to enter into this
Agreement, and this Agreement constitutes its legal, valid and binding
obligation in accordance with its terms except as limited by laws of general
application affecting the rights of creditors;

4.5

Representations and Warranties of the Stockholders

The Stockholders jointly and severally represent and warrant, with the intent
that Pubco will rely thereon in entering into this Agreement and in closing the
transactions contemplated hereby, that:

 

(a)

they do not have any specific information relating to Roots which is not
generally known and which, to their knowledge, has not been disclosed to Pubco
and which if known could reasonably be expected to have a Material Adverse
Effect on the value of the Roots Shares;

 

(b)

there are no brokerage, finder's or similar fees paid or payable by them or on
their behalf in connection with the transactions contemplated herein;

 

(c)

none of them is aware of any fact which, if known to Roots, would cause Roots'
representations and warranties herein to be untrue or incorrect;

 

(d)

none of them is aware of any infringement by Roots of any registered patent,
trade-mark or copyright;

 

(e)

each of them (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in the Pubco Shares, and (iii) is able to bear the economic risks of
an investment in Pubco and the Pubco Shares for an indefinite period of time,
and can afford the complete loss of such investment;

 

(f)

each is aware that an investment in the Company is speculative and involves
certain risks, including the possible loss of the investment, and each has
carefully read and considered the matters set forth under the caption "Risk
Factors" appearing in the Company's most current reports filed with the SEC;

 

(g)

each of them is acquiring the Pubco Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in the Pubco Shares, and none of them has
subdivided its interest in the Pubco Shares with any other person;

 

(h)

none of them is a U.S. Person, as defined in Rule 901 of Regulation “S”
promulgated under the 1933 Act; and

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

 

(i)

none of them is acquiring the Pubco Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.

4.6

Representations of the Stockholders and Roots

The Stockholders and Roots do hereby jointly and severally represent and warrant
to Pubco with the intent that Pubco will rely thereon in entering into this
Agreement and in closing the transactions contemplated hereby, that:

 

(a)

Roots is duly incorporated, validly existing and in good standing under the laws
of the British Virgin Islands;

 

(b)

the authorized capital of Roots consists of 50,000 shares of common stock, each
with a par value of $1.00, of which 100 have been issued as fully paid;

 

(c)

Roots has the power, authority and capacity to carry on its business as
presently conducted by it;

 

(d)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of Roots, and this Agreement constitutes a legal, valid and
binding obligation of Roots in accordance with its terms except as limited by
laws of general application affecting the rights of creditors;

 

(e)

Roots is duly registered to carry on business in all jurisdictions in which
Roots carries on business except where the failure to so register would not have
a Material Adverse Effect on Roots;

 

(f)

all alterations to the constating documents of Roots since its incorporation
have been duly effected in accordance with the laws of the British Virgin
Islands;

 

(g)

the directors and officers of Roots are as follows:

 

Name

Position(s)

 

Kin Chung Lau

Director and President

 

Patrick Oung

Director

 

Wing Kin Cheung

Director

 

(h)

the corporate records of Roots, as required to be maintained by it under its
statute of incorporation and constating documents, are accurate, complete and
up-to-date in all material respects and all material transactions of Roots have
been promptly and properly recorded in its books or filed with its records;

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

 

(i)

Schedule A contains a complete list of Roots’ Assets, and Roots has good and
marketable title thereto, and all Assets are free and clear of any Liens;

 

(j)

Roots holds all licences and permits required for the conduct in the ordinary
course of its business as presently conducted by it, and all such licences and
permits are in good standing and the conduct and use of the same by Roots are in
compliance with all laws and other restrictions, rules, regulations and
ordinances applicable to Roots and its business, save and except for breaches
which do not have, and are not reasonably anticipated to have, a Material
Adverse Effect on Roots or its business as presently conducted;

 

(k)

with the exception of this Agreement or as set forth on Schedule B hereto, no
party has any agreement, right or option, consensual or arising by law, present
or future, contingent or absolute, or capable of becoming an agreement, right or
option:

 

(i)

to require Roots to issue or allot any further or other shares in its capital or
any other security convertible or exchangeable into shares in its capital or to
convert or exchange any securities into or for shares in the capital of Roots;

 

(ii)

to require Roots to purchase, redeem or otherwise acquire any of the issued and
outstanding shares in its capital; or

 

(iii)

to purchase or otherwise acquire any shares in the capital of Roots;

 

(l)

the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof will not:

 

(i)

conflict with or result in a breach of or violate any of the terms, conditions,
or provisions of the constating documents of Roots;

 

(ii)

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any court or governmental authority, domestic or foreign, to which
Roots is subject, or constitute or result in a default by Roots under any
agreement, contract or commitment to which Roots is a party;

 

(iii)

give to any person any remedy, cause of action, right of termination,
cancellation or acceleration in or with respect to any understanding, agreement,
contract, or commitment, written, oral or implied, to which Roots is a party
except to the extent that any of the foregoing are listed on Schedule D hereto
as requiring, by their terms, consent by a third party to any merger or change
in control affecting Roots;

 

(iv)

give to any government or governmental authority, including any governmental
department, commission, bureau, board, or administrative

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 14 -

 

 

agency, any right of termination, cancellation or suspension of, or constitute a
breach of or result in a default under any permit, license, control, or
authority issued to Roots and which is necessary or desirable in connection with
the conduct and operation of the business currently conducted by Roots;

 

(v)

constitute a default by Roots or an event which, with the giving of notice or
lapse of time or both, might constitute an event of default or non-observance
under any agreement, contract, indenture or other instrument relating to any
indebtedness of Roots which would give any party the right to accelerate the
maturity for the payment of any amount payable under that agreement, contract,
indenture, or other instrument;

 

(m)

except as disclosed in Schedule C, there is no indebtedness of Roots, including
to any Roots Stockholder;

 

(n)

the business of Roots as currently carried on by it complies with all applicable
laws, judgments, decrees, orders, injunctions, rules, statutes and regulations
of all courts, arbitrators or governmental authorities, except where the failure
to comply would not have a Material Adverse Effect on Roots;

 

(o)

other than this Agreement, and except as disclosed in Schedule B hereto, Roots
does not have:

 

(i)

any material contract, agreement, undertaking or arrangement, whether oral,
written or implied, which cannot be terminated on not more than thirty (30)
days' notice, without penalty, or

 

(ii)

any outstanding material agreements, contracts or commitments (whether written
or oral) whatsoever relating to or affecting the conduct of its business as
currently carried on, or any of its assets, or for the purchase, sale or lease
of its assets;

 

(p)

except as set forth on Schedule B hereto, there are no management contracts or
consulting contracts to which Roots is a party or by which it is bound, and save
and except as previously disclosed in writing to Pubco, no amount is payable or
has been agreed to be paid by Roots to any persons as remuneration, pension,
bonus, share of profits or other similar benefit and no director, officer or
member, or former director, officer or member, of Roots, nor any associate or
affiliate of any such person, has any claim of any nature against, or is
indebted to, Roots;

 

(q)

Schedule E hereto contains a complete and accurate list of all of the customers
and clients of Roots and any of its subsidiaries;

 

(r)

there are no actions, suits, judgments, investigations or proceedings
outstanding or pending, threatened against or affecting Roots, or its business,
assets or property, at law or in equity, before or by any domestic or foreign:

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 15 -

 

 

 

(i)

court,

 

(ii)

federal, provincial, state, municipal or other governmental authority, or

 

(iii)

department, commission, board, tribunal, bureau or agency,

and Roots is not a party to or threatened with any litigation which in either
case would have a Material Adverse Effect on Roots;

 

(s)

Roots is not:

 

(i)

in breach of any of the terms, covenants, conditions, or provisions of, or in
default under, and has not done or omitted to do anything which, with the giving
of notice or lapse of time or both, would constitute a breach of or a default
under any contract to which it is a party (including, without limitation, any
contract disclosed in Schedule B);

 

(ii)

in violation of, nor are any present uses by Roots of any of its assets in
violation of or contravention of, any applicable law, statute, order, rule or
regulation;

 

(iii)

in breach of or default under any judgment, injunction or other order or aware
of any judicial, administration, governmental, or other authority or arbitrator
by which Roots is bound or to which Roots or any of its assets are subject;

 

(t)

Roots has not guaranteed, or agreed to guarantee, any indebtedness or other
obligation of any party;

 

(u)

The books and records of Roots, which were made available for inspection to
Pubco, its accountants and attorneys pursuant to this Agreement, are the
complete books and records of Roots and correctly and fairly reflect the
underlying facts and transactions in all material respects;

 

(v)

Roots has no employees except for 1 (the "Employees") and it has no consultants
except as otherwise listed on Schedule B to this Agreement;

 

(w)

Roots has not failed to comply in any respect with all applicable federal,
state, and local laws, rules, and regulations relating to employment or
employment termination, and all applicable laws, rules and regulations governing
payment of minimum wages and overtime rates, and the withholding and payment of
taxes from compensation of employees, which failure has had or could reasonably
be expected to have (either individually or in the aggregate) a Material Adverse
Effect;

 

(x)

there are no labor controversies pending or threatened between Roots and any of
its Employees or former employees or any labor union or other collective
bargaining unit representing any of such employees;

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 16 -

 

 

 

(y)

Roots has not ever entered into a collective bargaining agreement or other labor
union contract relating to its business or applicable to the Employees;

 

(z)

there are no written employment or separation agreements, or oral employment or
separation agreements between Roots and any of the Employees;

 

(aa)

no employee has any accrued benefits (including vacation, paid time off, sick
leave and similar entitlements);

 

(bb)

Roots owns, without restriction, all of the Intellectual Property Rights
included in the Assets used in the conduct of its business as currently
conducted or as Roots (or, post-closing, Pubco) currently proposes to conduct
its business, without any conflict with or infringement of the rights of others;

 

(cc)

Roots is not aware of any infringement by Roots of any patent, trade-mark or
copyright; and

 

(dd)

there are no brokerage, finder's or similar fees paid or payable by or on behalf
of Roots in connection with the transactions contemplated herein.

4.7

Covenants of Roots and the Stockholder.

Roots and the Stockholders jointly and severally covenant with Pubco that both
before and after the Closing Date:

 

(a)

they shall execute and do all such further deeds, acts, things and give such
assurances as may reasonably be required for consummating the transactions
contemplated hereby and referenced herein.

 

(b)

Roots shall carry on its business in the ordinary course consistent with past
practice and in compliance with all applicable laws, regulations and rules of
all governmental authorities;

 

(c)

Roots and the Stockholders will give to Pubco and Pubco's counsel, accountants
and other representatives full access, during normal business hours and with
prior appointment, throughout the period prior to the time of Closing, to all of
the properties, books, contracts, commitments and records of Roots, and Roots
will furnish to counsel for Pubco during such period all such information as
Pubco or counsel for Pubco may reasonably request subject to reasonable
restrictions on disclosure, use and covenants of confidentiality imposed in
advance by Roots or Roots’ counsel; and

 

(d)

if and as required from time-to-time between the date of this Agreement and the
Closing Date, the Stockholders and Roots shall update any of the Schedules
attached to this Agreement. Notwithstanding the foregoing, nothing in this
Section 4.3(d) shall permit Roots to do, or fail to do, anything that would
require a change to any Schedule if such change would have a Material Adverse
Effect on Pubco, in Pubco's reasonable opinion. If any change to any Schedule
would have

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 17 -

 

 

a Material Adverse Effect on Pubco and the change is required as the result of
circumstances beyond Roots' reasonable control, Pubco shall have the option to
(i) terminate this Agreement without penalty or (ii) proceed to close the
Acquisition based on the updated Schedule and without any reduction in the
number of Pubco Shares to be issued at the Closing Date.

4.8

Negative Covenants of Roots.

Roots shall not, prior to the Closing Date, except with the prior written
consent of Pubco (which consent will not be unreasonably withheld):

 

(a)

make or permit to be made any employment contracts or other arrangements;

 

(b)

make or assume or permit to be made or assumed any commitment, obligation or
liability which is outside of the usual and ordinary course of the business of
Roots, and for the purpose of carrying on the same, but Roots will operate its
properties and carry on its businesses as heretofore and will maintain all of
its properties, rights and assets in good standing, order, and repair;

 

(c)

declare or pay any dividends or make any other distributions or appropriations
of profits or capital;

 

(d)

create or assume any indebtedness other than in the ordinary course of business
or guarantee the obligations of any third party; or

 

(e)

sell or otherwise in any way alienate or dispose of or encumber any of its
Assets.

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND COVENANTS

OF PUBCO, EDDIE CHOU AND RICKY CHIU

5.1

Representations and Warranties of Eddie Chou.

Eddie Chou represents and warrants to the Stockholders, with the intent that the
Stockholders will rely thereon in entering into this Agreement and in closing
the transactions contemplated hereby, that:

 

(a)

he is the sole beneficial and record owner of the Chou Shares;

 

(b)

the Chou Shares are free and clear of all Liens;

 

(c)

except for this Agreement no person, firm or corporation has any right,
agreement or option, present or future, contingent or absolute, or any right
capable of becoming a right, agreement or option to purchase or otherwise
acquire any of the Chou Shares;

 

(d)

he has the full and absolute right, power and authority to enter into this
Agreement, and this Agreement constitutes his legal, valid and binding
obligation

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 18 -

 

 

in accordance with its terms except as limited by laws of general application
affecting the rights of creditors;

5.2

Representations and Warranties of Ricky Chiu.

Ricky Chiu represents and warrants to the Stockholders, with the intent that the
Stockholders will rely thereon in entering into this Agreement and in closing
the transactions contemplated hereby, that:

 

(a)

he is the sole beneficial and record owner of the Chiu Shares;

 

(b)

the Chiu Shares are free and clear of all Liens;

 

(c)

except for this Agreement no person, firm or corporation has any right,
agreement or option, present or future, contingent or absolute, or any right
capable of becoming a right, agreement or option to purchase or otherwise
acquire any of the Chiu Shares;

 

(d)

he has the full and absolute right, power and authority to enter into this
Agreement, and this Agreement constitutes his legal, valid and binding
obligation in accordance with its terms except as limited by laws of general
application affecting the rights of creditors;

5.3

Representations and Warranties of Pubco.

Pubco represents and warrants, as of the date of this Agreement and as of the
Closing and with the intent that the Stockholders and Roots will rely thereon in
entering into this Agreement and in closing the transactions contemplated
hereby, that:

 

(a)

Pubco is duly incorporated, validly existing and in good standing under the laws
of the state of Nevada;

 

(b)

as of the date of this Agreement, the authorized capital of Pubco consists of
500,000,000 shares of common stock, each without par value, of which a total of
82,527,934 common shares have been validly issued, are outstanding and are fully
paid and non-assessable, and 10,000,000 Preferred Shares, each with a par value
of $0.001, of which a total of 1,000,000 preferred shares have been issued, are
outstanding and are fully paid and non-assessable. Except as set forth above, no
shares of capital stock or other equity securities of Pubco are issued, reserved
for issuance or outstanding;

 

(c)

there are no outstanding bonds, debentures, notes or other indebtedness or other
securities of Pubco having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
shareholders of Pubco may vote;

 

(d)

except for this Agreement, there are no outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 19 -

 

 

to which Pubco is a party or by which it is bound obligating Pubco to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity or voting securities of Pubco or obligating Pubco
to issue, grant, extend or enter into any such security, option, warrant, call,
right, commitment, agreement, arrangement or undertaking;

 

(e)

at the date of this agreement, the outstanding indebtedness of Pubco is as set
forth on Schedule G hereto. Except as set forth on Schedule G hereto or as set
forth in this Agreement, there are no outstanding contractual obligations,
commitments, understandings or arrangements of Pubco to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of Pubco;

 

(f)

there are no agreements or arrangements pursuant to which Pubco is or could be
required to register shares of its common stock or other securities under the
1933 Act, or other agreements or arrangements with any security holders of Pubco
with respect to securities of Pubco;

 

(g)

Pubco has the power, authority and capacity to carry on the business presently
conducted by it;

 

(h)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Pubco, and this Agreement constitutes
the legal, valid and binding obligation of Pubco in accordance with its terms
except as limited by laws of general application affecting the rights of
creditors;

 

(i)

Pubco is duly registered to carry on business in all jurisdictions in which
Pubco carries on business except where the failure to so register would not have
a Material Adverse Effect on Pubco;

 

(j)

the corporate records of Pubco, as required to be maintained by it under its
statute of incorporation and constating documents, are accurate, complete and
up-to-date in all material respects and all material transactions of Pubco have
been promptly and properly recorded in its books or filed with its records;

 

(k)

with the exception of the transactions contemplated by or in this Agreement,
including, by way of example and not in limitation, the matters addressed in
Sections 6.7 , 7.2(b) and 7.2(c) of this Agreement, no party has any agreement,
right or option, consensual or arising by law, present or future, contingent or
absolute, or capable of becoming an agreement, right or option:

 

(i)

to require Pubco to issue or allot any further or other shares in its capital or
any other security convertible or exchangeable into shares in its capital or to
convert or exchange any securities into or for shares in the capital of Pubco;

 

(ii)

to require Pubco to purchase, redeem or otherwise acquire any of the issued and
outstanding shares in its capital; or

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 20 -

 

 

 

(iii)

to purchase or otherwise acquire any shares in the capital of Pubco;

 

(l)

the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof will not:

 

(i)

conflict with or result in a breach of or violate any of the terms, conditions,
or provisions of the constating documents of Pubco;

 

(ii)

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any court or governmental authority, domestic or foreign, to which
Pubco is subject, or constitute or result in a default by Pubco under any
agreement, contract or commitment to which Pubco is a party;

 

(iii)

give to any person any remedy, cause of action, right of termination,
cancellation or acceleration in or with respect to any understanding, agreement,
contract, or commitment, written, oral or implied, to which Pubco is a party;

 

(iv)

give to any government or governmental authority, including any governmental
department, commission, bureau, board, or administrative agency, any right of
termination, cancellation, or suspension of, or constitute a breach of or result
in a default under, any permit, license, control, or authority issued to Pubco
and which is necessary or desirable in connection with the conduct and operation
of the business currently conducted by Pubco;

 

(v)

constitute an event of default by Pubco or an event which, with the giving of
notice or lapse of time or both, might constitute an event of default or
non-observance under any agreement, contract, indenture or other instrument
relating to any indebtedness of Pubco which would give any party the right to
accelerate the maturity for the payment of any amount payable under that
agreement, contract, indenture, or other instrument;

so as to have a Material Adverse Effect on Pubco;

 

(m)

except as may have been disclosed by Pubco from time to time in any filing with
the SEC, Pubco has no material indebtedness;

 

(n)

except as may have been disclosed by Pubco from time to time in any filing with
the SEC, the business of Pubco as currently carried on by it complies with all
applicable laws, judgments, decrees, orders, injunctions, rules, statutes and
regulations of all courts, arbitrators or governmental authorities, except where
the failure to comply would not have a Material Adverse Effect on Pubco;

 

(o)

except as may have been disclosed by Pubco from time to time in any filing with
the SEC or in this Section 5.3(o), there are no actions, suits, judgments,

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 21 -

 

 

investigations or proceedings outstanding or pending, threatened against or
affecting Pubco, or its business, assets or property, at law or in equity,
before or by any domestic or foreign:

 

(i)

court,

 

(ii)

federal, provincial, state, municipal or other governmental authority, or

 

(iii)

department, commission, board, tribunal, bureau or agency,

and Pubco is not a party to or threatened with any litigation which in either
case would have a Material Adverse Effect on Pubco.

 

(p)

except as may have been disclosed by Pubco from time to time in any filing with
the SEC, Pubco is not:

 

(i)

in breach of any of the terms, covenants, conditions, or provisions of, or in
default under, and has not done or omitted to do anything which, with the giving
of notice or lapse of time or both, would constitute a breach of or a default
under any material contract to which it is a party;

 

(ii)

in violation of, nor are any present uses by Pubco of any of its assets in
violation of or contravention of, any applicable law, statute, order, rule or
regulation;

 

(iii)

in breach or default under any judgment, injunction or other order or aware of
any judicial, administration, governmental, or other authority or arbitrator by
which Pubco is bound or to which Pubco or any of its assets are subject;

except where such breach or violation would not have a Material Adverse Effect;

 

(q)

except as may have been disclosed by Pubco from time to time in any filing with
the SEC, Pubco is not aware of any infringement by Pubco of any registered
patent, trade-mark or copyright; and

 

(r)

there are no brokerage, finder's or similar fees paid or payable by or on behalf
of Pubco in connection with the transactions contemplated herein;

 

(s)

since September 30, 2006, the date of its most recent financial statements, and
except as may have been disclosed in any filing with the SEC, Pubco has
conducted its business only in the ordinary course consistent with past
practice, and there is not and has not been: (i) any material adverse change
with respect to Pubco; (ii) any condition, event or occurrence which
individually or in the aggregate could reasonably be expected to have a material
adverse effect or give rise to a material adverse change with respect to Pubco;
or (iii) any condition, event or occurrence which could reasonably be expected
to prevent, hinder or

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 22 -

 

 

materially delay the ability of Pubco to consummate the transactions
contemplated by this Agreement.

 

(t)

Pubco is not a party to any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) under which Pubco currently
has an obligation to provide benefits to any current or former employee, officer
or director of Pubco (collectively, "Benefit Plans").

 

(u)

Pubco is not a party to any employment agreement which could result in the
payment to any current, former or future director or employee of Pubco of any
money or other property or rights or accelerate or provide any other rights or
benefits to any such employee or director as a result of the transactions
contemplated by this Agreement, whether or not (i) such payment, acceleration or
provision would constitute a "parachute payment" (within the meaning of Section
280G of the Internal Revenue Code), or (ii) some other subsequent action or
event would be required to cause such payment, acceleration or provision to be
triggered; and

 

(v)

Pubco has not filed any tax returns and, to its knowledge and without
independent inquiry, it does not owe any taxes. No material claim for unpaid
taxes has been made or become a lien against the property of Pubco or is being
asserted against Pubco, no audit of any tax return of Pubco is being conducted
by a tax authority, and no extension of the statute of limitations on the
assessment of any taxes has been granted by Pubco and is currently in effect. As
used herein, "taxes" shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, "tax return" shall mean any return, report,
or statement required to be filed with any governmental authority with respect
to taxes.

5.4

Covenants.

Pubco will, both before and after the Closing Date, execute and do all such
further deeds, things and assurances as may reasonably be required to consummate
the transactions contemplated hereby and referenced herein.

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 23 -

 

 

ARTICLE 6

ADDITIONAL AGREEMENTS

6.1

Expenses.

All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.

6.2

Agreement to Cooperate.

Subject to the terms and conditions herein provided, each of the parties hereto
shall use all reasonable efforts to take, or cause to be taken, all action and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including using its reasonable
efforts to obtain all necessary or appropriate waivers, consents and approvals
and to effect all necessary registrations, filings and submissions and to lift
any injunction or other legal bar to the Acquisition (and, in such case, to
proceed with the Acquisition as expeditiously as possible).

6.3

Public Statements By Pubco.

Pubco may issue any press release or any written public statement with respect
to this Agreement or the transactions contemplated hereby (hereafter, a
"Publication") without any need to obtain the approval of Roots or the
Stockholder; provided, however, that prior to the Closing Date:

 

(a)

Pubco will provide both Roots and the Stockholders with an advance copy of the
draft of any proposed Publication at least two business days in advance of its
release date; and

 

(b)

Roots and the Stockholders may submit any objections, proposed corrections or
comments concerning the proposed Publication to Pubco within the two day period
referred to in Section 6.3(a), above, but any such submission shall not obligate
Pubco to modify or withhold release of the Publication (regardless of the final
form thereof);

 

(c)

nothing herein will restrict the right of Pubco to complete and file, with or
without approval from Roots or the Stockholders, any report required to be filed
by it with the Securities and Exchange Commission.

6.4

Public Statements by Roots or the Stockholder.

Neither of Roots or the Stockholder shall have any right to publish any
Publication either before or after the Closing Date.

6.5

Pre-Closing Corporate Governance

 

(a)

Not less than 15 days prior to the Closing, Roots shall identify for Pubco each
of Roots’ Nominees and shall provide Pubco with a signed consent to act as a
director of Pubco from each of Roots’ Nominees. Promptly after Pubco’s receipt

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 24 -

 

 

of these signed consents from the Roots’ Nominees, Pubco shall file an
Information Statement with the SEC, with a copy mailed to all of the
shareholders of Pubco, in the form and otherwise as required by Rule 14f-1
promulgated under Regulation 14E of the SEC and the Securities Exchange Act of
1934, nominating the Roots’ Nominees to the Board of Directors of Pubco
effective on the later of the tenth day after filing or the Closing Date.

6.6

Outstanding Debt

Eddie Chou and Ricky Chiu, respectively, each agree to convert the debt held by
them (as listed on Schedule F to this Agreement) to common shares of Pubco at a
conversion price of $0.80 per common share, at or immediately prior to Closing.

6.7

Post-Closing Financing

For a period of 30 days following the Closing Date, Pubco will use commercially
reasonable efforts to raise $6,000,000 through the sale of equity. The first
$1,070,000 of the proceeds of this equity financing received by Pubco will be
used to re-pay the debt evidenced by the Begonia Note. If Begonia desires to
convert all or any portion of the principal amount of the debt evidenced by the
Begonia Note to common shares of Pubco, the parties hereto agree that it shall
be entitled to do so at any time prior to repayment of the Begonia Note. If
Begonia decides to convert all of the outstanding principal, it shall be
entitled to do so in exchange for 1,600,000 common shares of Pubco, with any
partial conversion convertible pro-rata. Any of the principal amount of the
Begonia Note that is converted shall be credited, on a dollar for dollar basis,
against Pubco’s obligation to raise $6,000,000 as set forth above. Interest on
the debt evidenced by the Begonia Note shall be payable in cash and shall not be
subject to conversion pursuant to this Section 6.7.

ARTICLE 7

CONDITIONS

7.1

Conditions of Pubco.

The obligation of Pubco to consummate the transactions herein contemplated is
subject to the fulfilment of each of the following conditions at the times
stipulated:

 

(a)

the representations and warranties of Roots and the Stockholders contained in
Article 4 hereof are true and correct in all respects at the time of the
execution of this Agreement and at the Closing Date;

 

(b)

all covenants, agreements and obligations hereunder on the part of the
Stockholders and Roots to be performed or complied with at or prior to the
Closing, including the respective obligations of the Stockholders and Roots to
deliver the documents and instruments herein provided for, shall have been
performed and complied with at and as of the Closing;

 

(c)

all of the transactions contemplated by this Agreement shall have been approved,
as required, by the shareholders of Pubco and, if required, by any regulatory

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 25 -

 

 

authorities having jurisdiction over the transactions contemplated by this
Agreement;

 

(d)

on or before the Closing Date, each of Roots and Pubco shall have received
approval to this Agreement and the transactions contemplated herein from any
third parties whose approval is required;

 

(e)

that Pubco and its agents will have had a reasonable opportunity to perform all
of the searches and other due diligence reasonable or customary in a transaction
similar to the Acquisition and that Pubco is satisfied with the results of such
due diligence;

 

(f)

that Pubco has received, at least five days before the Closing, and approved
(which approval will not be unreasonably withheld) a copy of every material
contract to which Roots is a party or which will bind Roots after the Closing
Date;

 

(g)

that Pubco has received, at least five business days before the Closing, and
approved (which approval will not be unreasonably withheld or delayed),
financial statements for the two most recently completed financial years of
Roots, prepared by Roots’ accountants and audited by Roots’ Auditors in
accordance with U.S. GAAS and GAAP;

 

(h)

that Roots’ Auditors have consented to the use by Pubco, in any filing to be
made by Pubco with the Securities and Exchange Commission, of the Audit Report
issued in respect of the Financial Statements referred to in the preceding
paragraph;

 

(i)

that Pubco has received, at least five business days before the Closing, and
approved (which approval will not be unreasonably withheld or delayed),
financial statements for any completed periods during the current financial year
of Roots, prepared by Roots’ accountants in accordance with U.S. GAAP and
reviewed by Roots’ Auditors; and

 

(j)

that Eddie Chou and Ricky Chiu, respectively, will have each converted the debt
held by them (as listed on Schedule F to this Agreement) to common shares of
Pubco at a conversion price of $0.80 per common share.

7.2

Roots and the Stockholders' Conditions.

The respective obligations of Roots and the Stockholders to complete the
transactions contemplated hereby are subject to the following conditions (which
are for the exclusive benefit of Roots and the Stockholders) having been
satisfied or expressly waived in writing by Roots and each of the Stockholders:

 

(a)

the representations and warranties of Pubco contained in Article 5 herein are
true and correct in all respects;

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 26 -

 

 

 

(b)

that Eddie Chou and Ricky Chiu, respectively, have each converted the debt held
by them (as listed on Schedule F to this Agreement) to common shares of Pubco at
a conversion price of $0.80 per common share;

 

(c)

that the holder of the currently outstanding preferred shares of Pubco will have
surrendered those preferred shares to Pubco for cancellation;

 

(d)

that all covenants, agreements and obligations hereunder on the part of Pubco to
be performed or complied with at or prior to the Closing, including the
obligation of Pubco to deliver the documents and instruments herein provided
for, shall have been performed and complied with at and as of the Closing;

 

(e)

that Roots and its agents will have had a reasonable opportunity to perform all
of the searches and other due diligence reasonable or customary in a transaction
similar to the Acquisition, and that Roots is satisfied with the results of such
due diligence; and

 

(f)

that on or before the Closing Date, Pubco shall have received approval of this
Agreement and the transactions contemplated herein from such third parties from
whom approval is required.

7.3

Waiver of Conditions.

 

(a)

The conditions set forth in Section 7.1 are for the exclusive benefit of Pubco
and may be waived by Pubco in writing in whole or in part at any time.

 

(b)

The conditions set forth in Section 7.2 are for the exclusive benefit of Roots
and the Stockholders, and may be waived by Roots and the Stockholders in writing
in whole or in part at any time.

ARTICLE 8

SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND

AGREEMENTS; INDEMNIFICATION; PLEDGE PROVISIONS

8.1

Survival of Representations, Warranties, Covenants and Agreements.

Notwithstanding any right of Pubco (whether or not exercised) to investigate the
affairs of Roots or the Stockholders to investigate the affairs of Pubco, or a
waiver by Pubco, Roots or the Stockholders of any condition to Closing set forth
in Article 7, each party shall have the right to rely fully upon the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement, except to the extent expressly waived in writing,
or in any instrument delivered pursuant to this Agreement and, in addition,
Pubco and the Stockholders shall have the indemnification rights set forth
herein. Unless earlier terminated pursuant to Article 9, all of the
representations, warranties, covenants and agreements of the parties contained
in this Agreement or in any instrument delivered pursuant to this Agreement
shall survive the Closing and continue until the first anniversary of the
Closing Date.

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 27 -

 

 

 

8.2

Indemnification by the Stockholder

 

The Stockholders shall, for a period of one year from the Closing Date,
indemnify, defend and hold harmless each of Pubco and Roots, and their
respective officers, directors, subsidiaries, agents, affiliates, and employees
(each an "Indemnified Party" and collectively the "Indemnified Parties") from
and against any and all Losses arising out of, directly or indirectly, any
misrepresentation or breach of or default in connection with any of the
representations, warranties, covenants and agreements given or made by the
Stockholders and Roots in this Agreement, the Schedules hereto, or any
certificate, instrument or document delivered by the Stockholders or Roots
pursuant to this Agreement and any material liabilities of Roots not included in
the Financial Statements. The total amount of Losses for which the Indemnified
Parties shall be entitled to indemnification from the Stockholders shall not
exceed the aggregate of the value of all of the Pubco Securities. The
indemnification obligations contained in this Section 8.2 shall not apply if the
Closing does not occur. Notwithstanding the above, nothing in this Agreement
shall limit the liability of the Stockholders in the event that they (or any of
them) commits fraud or engages in wilful misconduct. Pubco shall act on behalf
of, and as agent for, each Indemnified Party for purposes of this Article 8.

8.3

Indemnification by Pubco.

Pubco shall, for a period of one year after the Closing Date, indemnify, defend
and hold harmless each of the Stockholders and Roots from and against any and
all Losses arising out of, directly or indirectly, any misrepresentation or
breach of or default in connection with any of the representations, warranties,
covenants and agreements given or made by Pubco in this Agreement, the Schedules
to this Agreement or any certificate, instrument or document delivered by Pubco
pursuant to this Agreement.

ARTICLE 9

TERMINATION, AMENDMENT AND WAIVER

9.1

Termination.

This Agreement may be terminated at any time prior to the Closing Date:

 

(a)

by mutual consent of the Stockholders, Roots, Pubco, Eddie Chou and Ricky Chiu;

 

(b)

unilaterally by Roots and the Stockholders if none of them is in breach of any
material agreement, covenant or representation contained in this Agreement and
Pubco fails to perform or breaches any material agreement, covenant or
representation in this Agreement, and does not cure the failure in all material
respects within fifteen (15) business days after the terminating party delivers
written notice of the alleged failure or if any condition to the obligations of
that party is not satisfied (other than by reason of a breach by that party of
its obligations hereunder), and it reasonably appears that the condition cannot
be satisfied prior to March 31, 2007;

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 28 -

 

 

 

(c)

unilaterally by Pubco if Pubco is not in breach of any material agreement,
covenants or representation contained in this Agreement and Roots or any of the
Stockholders fails to perform or breaches any material agreement, covenant or
representation in this Agreement, the Begonia Agreement or the Begonia Note, and
does not cure the failure in all material respects within fifteen (15) business
days after the terminating party delivers written notice of the alleged failure
or if any condition to the obligations of that party is not satisfied (other
than by reason of a breach by that party of its obligations hereunder), and it
reasonably appears that the condition cannot be satisfied prior to March 31,
2007; or

 

(d)

by either party if any material adverse effect has occurred with respect to the
other party.

9.2

Effect of Termination.

In the event of termination of this Agreement by either Roots or Pubco, as
provided in Section 9.1, there shall be no further obligation on the part of
either the Stockholder, Pubco or Roots or their respective officers or directors
to continue to perform hereunder; provided, however, that nothing in this
Section 9.2 shall relieve any party from liability for any breach of this
Agreement.

9.3

Amendment.

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto and in compliance with applicable law.

ARTICLE 10

MISCELLANEOUS

10.1

Notices.

Any notice required or permitted to be given under this Agreement will be
validly given if in writing and delivered, sent by facsimile transmission or
telex or sent by electronic or prepaid registered mail, to the following
addresses:

To Roots or to the Stockholders:

Roots Biopack Group Limited

Unit 2009 Hopewell Centre

183 Queen’s Road East

Wan Chai, Hong Kong

Facsimile: (8147-2244)

email:

Aoung@rootsbiopack.com

with a copy to

 

 

CW1020373.1

 

To Pubco:

 


--------------------------------------------------------------------------------



 

- 29 -

 

 

Star Metro Corp.

18/F, Metroplaza Tower II

223 Hing Fong Road

Kwai Chung, The New Territories, Hong Kong

Facsimile: (3586-2366)

Attention: President

email:

Ricky@starmetrocorp.com

with a copy to:

 

Clark Wilson LLP

800-885 West Georgia Street

Vancouver, BC V6C 3H1

Attention: Ethan P. Minsky, Esq.

Facsimile No.: (604) 687-6314

email:

epm@CWilson.com

or to such other address as any party may specify by notice in writing to the
other parties. Any notice delivered on a business day will be deemed
conclusively to have been effectively given on the date notice was delivered and
any notice given by facsimile transmission will be deemed conclusively to have
been given on the date of such transmission. Any notice sent by prepaid
registered mail will be deemed conclusively to have been effectively given on
the third business day after posting, but if at the time of posting or between
the time of posting and the fifth business day thereafter there is a strike,
lockout or other labour disturbance affecting postal service, then the notice
will not be effectively given until actually delivered.

10.2

Time.

Time shall be of the essence hereof.

10.3

Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior contracts, agreements and understandings between the
parties. There are no representations warranties, collateral agreements or
conditions affecting this transaction other than as are expressed or referred to
herein in writing.

10.4

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 30 -

 

 

10.5

Enurement.

This Agreement shall enure to the benefit of and be binding upon the respective
heirs, successors and assigns of the parties hereto.

10.6

Headings.

The headings in this Agreement have been inserted for convenience only, and do
not define, limit, alter or enlarge the meaning of any provision of this
Agreement.

10.7

Schedules.

The Schedules to this Agreement are incorporated herein by this reference and
all references to this Agreement shall include the Schedules. Wherever any term
or condition, expressed or implied, in such Schedules conflicts or is at
variance with any term or condition contained in the body of this Agreement, the
terms or conditions of the body of this Agreement shall prevail.

10.8

Severability.

If a provision of this Agreement is deemed to be wholly or partly invalid, this
Agreement will be interpreted as if the invalid provision had not been a part
thereof.

10.9

Counterparts.

This Agreement may be executed in one or more counterparts which, when so
executed, by facsimile signature or otherwise, shall be read together and be
construed as one agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first set forth above.

 

ROOTS BIOPACK GROUP LIMITED

a British Virgin Islands corporation

 

By:

/s/ Lau Kin Chung

 

Authorized Signatory

Print Name: Lau Kin Chung

Print Title: President

 

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 31 -

 

 

GOOD VALUE GALAXY LIMITED

a British Virgin Islands corporation

 

By:

/s/ Lau Kin Chung

 

Authorized Signatory

Print Name: Lau Kin Chung

Print Title: President

 

JOYFUL SERVICES LTD.

a British Virgin Islands corporation

 

By:

/s/ Lau Kin Chung

 

Authorized Signatory

Print Name: Lau Kin Chung

Print Title: President

 

LEGEND VIEW HOLDINGS LTD.

a British Virgin Islands corporation

 

By:

/s/ Lau Kin Chung

 

Authorized Signatory

Print Name: Lau Kin Chung

Print Title: President

 

ERICH MULLER HOLDING AG

a Swiss corporation

 

By:

/s/ Erich Muller

 

Authorized Signatory

Print Name: Erich Muller

Print Title: President

 

STAR METRO CORP., a Nevada corporation

 

By:

/s/ Ricky Chiu

 

Authorized Signatory

Print Name: Ricky Chiu

Print Title: President

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 32 -

 

 

 

SIGNED by Ricky Chiu in the presence of:

/s/ Oung Albert
Signature
Oung Albert
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Ricky Chiu
RICKY CHIU

 

SIGNED by Eddie Chou in the presence of:

/s/ Oung Albert
Signature
Oung Albert
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Eddie Chou
EDDIE CHOU

 

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "A"

List of all Roots Assets, including Intellectual Property

 

Fixed Asset – Soft & Hard Computer

 

 

Particular

Unit

Dell Dimension 1100 Desktop

2

HP LaserJet 1020 Printer

1

Peachtree Accounting Software

1

Motor Vehicle

1

 

 

Trade Mark

 

Region

Registration No

Date

Hong Kong

200302488

1 June 2006

Swiss

548477

1 September 2006

 

 

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "B"

List of Material Contracts of Roots

Contract

 

State Land Use Right Transfer Contract

Transferor

:

Wen Ying Hua

Transferee

:

Roots Biopack (Jiangmen) Limited

Date

:

16 June 2006

 

 

Tenancy Agreement

 

Room 2009, Hopewell Centre, 183 Queen’s Road East, Wanchai, Hong Kong

Landlord

:

Singway (B.V.I.) Company Limited

Tenancy

:

Roots Biopack Limited

Date

:

7 December 2006

 

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "C"

Unaudited Financial Statements of Roots

Management Report as at 31 December 2006 (Unaudited)

 

BALANCE SHEET

AS AT 31ST DECEMBER 2006







 

31 DEC 06

31 DEC 05

 

HK$

HK$

 

FIXED ASSETS

147,278

-

 

INVESTMENT IN A SUBSIDIARY

-

-

 

CURRENT ASSETS

 

Accounts receivable

-

6,252,642



Amount due from a director

-

-



Amount due from a shareholder

-

-



Amount due from a holding company

7,100

-



Amount due from a subsidiary

110,374

12,442



Rental, utility deposits and prepayment

23,883,061

1,073,764



Cash and bank balances

47,475

494,843

 

24,048,010

7,833,690

 

CURRENT LIABILITIES









Accounts payable and accrued expenses

3,236,250

1,165,511



Amount due to a related company

-

-



Amount due to a shareholder

10,327,686

1,593,858

 

13,563,936

2,759,369

 

NET CURRENT ASSETS / (LIABILITIES)

10,484,074

5,074,321

 

TOTAL ASSETS LESS CURRENT LIABILITIES

10,631,352

5,074,321

 

NON-CURRENT LIABILITIY                                          
                          

Amount due to ultimate parent enterprise

0

0

 

NET ASSETS

10,631,352

5,074,321

 

CAPITAL AND RESERVES







SHARE CAPITAL

100

100

 

ACCUMULATED PROFIT

10,644,252

5,087,121

 

SHAREHOLDERS' SURPLUS

10,644,352

5,087,221

 

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

DETAILED INCOME STATEMENT

FOR THE PERIOD ENDED 31ST DECEMBER 2006  

31 DEC 06

31 DEC 05





HK$

HK$

Turnover

51,445,655

40,488,831

Cost of Sales



Opening inventories

-

-



Certificate and declaration

-

-



Packing expenses

-

-



Purchases

40,769,767

33,537,174



Transportation

-

-





40,769,767

33,537,174

 

Gross profit

10,675,888

6,951,658

 

Other revenue





Bank interest income

-

-



Sundry income

45,193

11,033

45,193                      11,033 10,721,081 6,962,691

Administrative expenses









Auditor's remuneration

0

0



Advertisement

172,480

81,824



Accounting fee

0

0



Bank charges

63,022

37,501



Business registration fee & licenses

15,429

4,340



Conference & seminars

184,704

0



Consultancy fee

1,850,000

675,000



Depreciation

0

0



Electricity

16,623

16,804



Entertainment

11,956

0



Exchange Loss

102,285

51,325



Insurance

8,298

2,119



Hire purchase

7,155

0



Legal and professional fee

330,076

150,000



Management Fee & air conditioning

122,761

64,605



Mandatory provident fund contributions

25,200

0



Marketing

70,042

5,900



Membership

20,703

9,676



Miscellaneous expenses

812,019

32,951



Motor expenses

36,276

0



Postage

41,508

34,885



Printing & stationery

28,289

3,385



Rent & rate

357,420

187,619



Salaries

226,350

123,811



Housing allowances

150,000

104,055



Medical

17,132

0



Sundry expenses

0

36,182



Testing & Certificate

226,767

67,411



Telephone & communication

98,421

63,028



Travelling - local

500

0



Travelling - overseas

154,426

121,456  





5,149,841

1,873,878

Profit from operations

5,571,240

5,088,813

Finance costs







Interest on bank loan and overdraft

14,109

1,691

Profit before taxation                                          
                  5,557,131 5,087,121

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "D"

List of Agreements Requiring Consent

Star Metro Corp

 

1.

Sub-Tenancy Agreement between Grand Power Express International Limited and
E-ware Corporation Limited dated 11 October 2006 for the period from 5 Jun 2006
to 4 Jun 2009.

 

2.

Agreement of Corporation Management Services between Grand Power Express
International Limited and E-ware Corporation Limited for the period from 1
September 2006 to 31 May 2009.

 

3.

Hire Purchase Agreement with AmBank Sdn Bhd for the vehicle no. WNR6200 dated 9
Jan 2006 for 83 instalments

 

4.

Tenancy Agreement between Chin KimChang & Mah Soon Ha and EATware (Malaysia) Sdn
Bhd dated 15 Dec 2006 to 14 Jan, 2008

 

Roots

Nil

 

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "E"

Roots Customer List

 

Agents  

End Users

A.

Packagegroup Moonen BV

1. Carrefour, Belgium

 

Sales Area Coverage: Netherlands

2. Sainsbury, UK

 

 

3. Tesco, UK

 

 

4. BG Supermarket, Belgium

 

 

5. Poultry Shop & Supermarket, Germany

 

B.

Maxim's Caterers Ltd.

1. Maxim's Food Fast Restaurants

 

Sales Area Coverage: Hong Kong

2. Mooncake Operation

 

C.

Pacovis AG

1. Migros Supermarket Group

 

Sales Area Coverage: Switzerland

2. Sodexho Corporation, Germany

 

 

3. SDG, Italy

 

 

4. Various fast food restaurants.

 

D.

Tingstad Inc.

1. Catering Services, Sweden

 

Sales Area Coverage: Sweden

2. Food Packaging & Logistics Suppliers

 

E.

Natura Packaging Limited

1. R.A.N. Grower Inc.

 

Sales Area Coverage: Israel

2. Modiplast Trading & Agencies

 

 

3. K.L.A. Trade & Engineering Ltd.

 



 

CW1020373.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

F.

Natura Packaging Ltd.

1. Supermarket Northern Ireland

 

Sales Area Coverage: Europe

2. Eosta, Organic Food, Belgium

 

G.

Morito Industrial Co. (H.K.) Ltd.

1. Mizuno

 

Sales Area Coverage: Japan

2. Ecco

 

H.

Lucky Hand International Ltd

1. KFC, Taiwan

 

Sales Area Coverage: Taiwan

2. 7-Eleven, Taiwan

 

I.

Perseco Corporation

1. McDonald Restaurant, Taiwan

 

Sales Area Coverage: North America and Asia

 

J.

WK Thomas and Company Limited

1. Catering Services, UK

 

Sales Area Coverage: UK

2. Restaurants, UK

 

K.

CPT Incorporation

1. Beaver Fisheries, USA

 

Sales Area Coverage: USA

2. Wal-Mart, USA

 

L.

Maverick Enterprises Inc

1. Ben & Jerry Ice-cream, USA

 

Sales Area Coverage: USA

2. Wal-Mart, USA

 

 

3. Costco, USA

                

 

CW1020373.1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "F"

Statement of Pubco's Outstanding Indebtedness

Accounts Payable:

1.

Amount due to Stockholder as at 31 Dec 2006
(USD610,379 as per 10QSB for quarter ended 30 Sep 2006)

approx USD698,000

2.

Amount due to Accounts Payables
(USD423,534 as per 10QSB for quarter ended 30 Sep 2006)

USD????

 

Note: Amount as at 31 Dec 2006 not yet finalised, to be provided later.

 

 

CW1020373.1

 

 

 